Title: To John Adams from Abijah Hammond, 30 March 1792
From: Hammond, Abijah
To: Adams, John



Sir
New York March 30th. 1792.

At the moment when Colo. Smith was leaving this Place Yesterday for England, the enclosed letter was delivered to him by the Unfortunate Man who is the Subject of it—Not having time to Write to You himself he has Requested me to do it; and it being the cause of Justice and Humanity I comply with Pleasure, heightened by the hope that through Your Patronage he will Receive from Congress that aid which he Seems very Modestly to ask and justly to Merit
With great Respect I am / Your Excellencys / Very Hble. Servt.

A. Hammond